DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because Claim 15 is drawn to a computer readable storage medium which could include a digital signal. The specification fails to definitively describe what the computer readable storage medium includes or does not include. In general computer readable storage medium covers both transitory and non-transitory medium. According to the broadest reasonable interpretation in light of the specification, the computer readable storage medium can be transitory. Signals per se do not fit within recognized categories of statutory subject matter. Examiner suggests adding the limitation "non-transitory" before computer readable storage medium in Claim 15 to overcome the rejection under 35 USC 101.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "computer-implemented system arranged to perform" in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 limitations " computer-implemented system arranged to perform " invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Author: Dan Robinson; Title: “Ivy: A Declarative Predicate Language for Smart Contracts”; Date: 1/26/2017, Source: Internet: https://diyhpl.us/wiki/transcripts/blockchain-protocol-analysis-security-engineering/2017/2017-01-26-dan-robinson-ivy/ hereinafter referred to as Robinson and Author: Dan Robinson; Title: “Ivy: A Declarative Predicate Language for Smart Contracts”; Date: 1/26/2017, Slides hereinafter referred to as Robinson II.
Examiner’s Note: Although this represents two references, the examiner is interpreting them to be a single reference because the Robinson II reference are the slides and the Robinson reference is the transcript of the presentation where the Robinson II reference was used.  
Regarding Claims 1, 14, 15, and 16, Robinson discloses A blockchain-implemented method comprising the steps: arranging a plurality of scripting language primitives to provide, upon execution, the functionality of a high-level scripting language primitive, wherein the scripting language is associated with a blockchain protocol; inserting the plurality of scripting language primitives at least once into a script; and inserting the script into blockchain transaction (Tx). [page 2, Ivy was designed to write programs for the Chain virtual machine. A little about Chain, it is a private blockchain platform and it is a multi asset blockchain. Its virtual machine is more powerful than Bitcoin’s and it is Turing complete but it is still based on this UTXO model. Ivy was designed to make it easier to write programs for this model but a limited dialect of it. The one I am going to present today compiles to Bitcoin Script]
Regarding Claim 2, Robinson II discloses wherein: the high-level scripting language primitive performs an arithmetic operation. [page 5, Ivy script shows arithmetic operations]
Regarding Claim 3, Robinson II discloses wherein the scripting language is the Script language and/or the blockchain protocol is the Bitcoin protocol. [page 5, Bitcoin Script]
Regarding Claim 4, Robinson discloses and further comprising the step of: selecting the plurality of scripting language primitives from a word set or instruction set of the scripting language. [page 5, It makes sure by checking first a signature on the transaction and then checking a signature with the same public key on a hash using the CHECKSIGFROMSTACK opcode, it checks the identity of the transaction – this is Ivy code]
Regarding Claim 5, Robinson discloses and further comprising the step of: saving and/or storing the plurality of scripting language primitives in or on a computer- based storage resource. [pages 3-5, teaches scripts which would be stored and retrieved during the process of execution]
Regarding Claim 6, Robinson discloses and further comprising the step of: retrieving the plurality of scripting language primitives from a computer-based storage resource prior to inserting it into the script. [pages 3-5, teaches scripts which would be stored and retrieved during the process of execution]
Regarding Claim 8, Robinson discloses wherein the script is inserted into the blockchain transaction in association with an input or output of the blockchain transaction. [pages 2-3, In Ivy we define a program and that goes into what in the Bitcoin transaction is called a scriptPubKey. That is part of the output that stores a particular amount of Bitcoin on the blockchain]
Regarding Claim 9, Robinson discloses and further comprising the step of: receiving an input or signal from a source and using the input or signal to control the number of times that the plurality of scripting language primitives is inserted into a script. [page 4, What this does is if everyone is familiar with how this logic in Bitcoin Script works, is you’d have an IF statement, a conditional that checks the value of some path selector here. This will either be a 0 or a 1, meaning that you should either approve or cancel the transaction. The first thing this does is check whether that path selector is equal to 0. If so it takes this path that expects 3 items on the stack. Otherwise it checks if the path selector is 1 and if so it does the other logic with the other items expected on the stack – teaches conditions that control the pathway and/or repetition of actions]
Regarding Claim 10, Robinson discloses and further comprising the step of: submitting the transaction to a blockchain network. [pages 2-3, In Ivy we define a program and that goes into what in the Bitcoin transaction is called a scriptPubKey. That is part of the output that stores a particular amount of Bitcoin on the blockchain]
Regarding Claim 12, Robinson discloses wherein the plurality of scripting language primitives is associated with a label or identifier. [page 5, It makes sure by checking first a signature on the transaction and then checking a signature with the same public key on a hash using the CHECKSIGFROMSTACK opcode, it checks the identity of the transaction]
Regarding Claim 13, Robinson discloses wherein the scripting language is functionally restricted. [page 2, Ivy program will compile to Bitcoin Script – “Bitcoin Script” is functionally limited]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson and Robinson II, as applied to Claim 1, above, and further in view of Back et al., (US 20160330034 A1) hereinafter referred to as Back.
Regarding Claim 7, Robinson and Robinson II do not explicitly teach wherein the script is an unlocking script, locking script or redeem script.
Back teaches wherein the script is an unlocking script, locking script or redeem script. [Abstract, To redeem the sidechain asset in the parent chain, a SPV proof associated with the sidechain asset may be generated] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Back with the disclosures of Robinson and Robinson II. The motivation or suggestion would have been for “transferring ledger assets between blockchains of different currencies.” (paragraph 0003)
Regarding Claim 11, Robinson and Robinson II do not explicitly teach wherein the plurality of scripting language primitives is inserted into a template script and/or template transaction (Tx).
Back teaches wherein the plurality of scripting language primitives is inserted into a template script and/or template transaction (Tx). [paragraph 0077, Consider the example of a sidechain using a 3 of 5 federation of functionaries to implement a two-way peg with Bitcoin. The federation may have secp256k1 public points (public keys) P1, P2, P3, P4, and P5 and a redeemscript template 3 x x x x x 5 OP_CHECKMULTISIG known to all participants in the sidechain] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Back with the disclosures of Robinson and Robinson II. The motivation or suggestion would have been for “transferring ledger assets between blockchains of different currencies.” (paragraph 0003)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497